                 Case 2:19-cr-00131-MCE Document 54 Filed 11/20/20 Page 1 of 3


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00131 MCE
12                                 Plaintiff,             STIPULATION REGARDING EXCLUDABLE
                                                          TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                           FINDINGS AND ORDER
14   DARIUSH NIKNIA, and                                  DATE: December 3, 2020
     RICHARD LANT,                                        TIME: 10:00 a.m.
15                                                        COURT: Hon. Morrison C. England, Jr.
                                   Defendants.
16

17
                                                 STIPULATION
18
            1.       By previous order, this matter was set for status on December 3, 2020.
19
            2.       By this stipulation, defendants now move to continue the status conference until January
20
     28, 2021, and to exclude time between December 3, 2020, and January 28, 2021, under Local Code T4.
21
            3.       The parties agree and stipulate, and request that the Court find the following:
22
                     a)     The government has produced over 5,000 Bates-labeled pages of discovery,
23
            which includes investigative reports; bank and financial records; email communications, some of
24
            which are written in Farsi; and audio recordings of the defendants’ statements.
25
                     b)     Counsel for defendants desire additional time to consult with their respective
26
            clients to review and discuss the discovery, to discuss potential resolutions, and to otherwise
27
            prepare for trial. Additional time is necessary to complete these tasks due to the ongoing
28
            COVID-19 pandemic and the need for social distancing. Counsel for defendant Lant further

      STIPULATION REGARDING EXCLUDABLE TIME               1
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00131-MCE Document 54 Filed 11/20/20 Page 2 of 3


 1        represents that he also requires additional time to conduct additional legal research and

 2        investigation into potential mitigating evidence. Counsel for defendant Niknia further represents

 3        that she needs to consult with her client in person with the assistance of a court certified

 4        translator to review discovery, discuss the law related to the charges, and to discuss potential

 5        resolutions or otherwise prepare for trial. Due to the ongoing policy of the Office of the Federal

 6        Defender for the Eastern District of California, which prohibits assistant federal defenders from

 7        meeting with their clients in person due to the risks presented by COVID-19, counsel requires

 8        additional time to conduct this defense preparation.

 9               c)      Counsel for defendants believe that failure to grant the above-requested

10        continuance would deny them the reasonable time necessary for effective preparation, taking into

11        account the exercise of due diligence.

12               d)      The government does not object to the continuance.

13               e)      Based on the above-stated findings, the ends of justice served by continuing the

14        case as requested outweigh the interest of the public and the defendant in a trial within the

15        original date prescribed by the Speedy Trial Act.

16               f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

17        et seq., within which trial must commence, the time period of December 3, 2020 to January 28,

18        2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

19        T4] because it results from a continuance granted by the Court at defendant’s request on the basis

20        of the Court’s finding that the ends of justice served by taking such action outweigh the best

21        interest of the public and the defendant in a speedy trial.

22                THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK
23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME              2
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00131-MCE Document 54 Filed 11/20/20 Page 3 of 3


 1          4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5
     Dated: November 18, 2020                                  MCGREGOR W. SCOTT
 6                                                             United States Attorney
 7
                                                               /s/ SHELLEY D. WEGER
 8                                                             SHELLEY D. WEGER
                                                               Assistant United States Attorney
 9
10
     Dated: November 18, 2020                                  /s/ CHRISTINA SINHA
11                                                             CHRISTINA SINHA
12                                                             Counsel for Defendant
                                                               DARIUSH NIKNIA
13

14
     Dated: November 18, 2020                                  /s/ JESS MARCHESE
15                                                             JESS MARCHESE
                                                               Counsel for Defendant
16                                                             RICHARD LANT
17

18

19                                           FINDINGS AND ORDER
20          IT IS SO ORDERED.
21

22 Dated: November 19, 2020

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
